Appeal from Jefferson Circuit Court.
Tried before the Hon. James J. Banks.
This suit was brought by the appellee James A. Jenkins, against the appellant, S. E. Jones, to recover damages for the alleged wrongful removal of his child’s body from a cemetery. There was judgment, for the plaintiff, assessing his damages at $500. Upon the rendition of this judgment, the defendant made a motion for a new trial, on the ground that the damages assessed by the jury were excessive. This motion for a new trial was overruled.
The court, in the principles of law governing the main issue in the case, followed the doctrines as laid down in Bessemer Land & Imp. Co. v. Jenkins, 111 Ala. 135. It is further held, however, that under the evidence in the case the damages awarded were excessive, and that the motion for a new trial should have been granted, and for this error the judgment is reversed and the cause remanded.
Opinion Per. Curiam.